       Case 4:18-cv-00532-RCC Document 6 Filed 10/30/18 Page 1 of 7




 1   MITCHELL & SPEIGHTS, LLC
     Steven C. Mitchell (AZ Bar No. 009775)
 2   Samuel F. Mitchell
 3   (pro hac vice to be submitted)
     4854 E. Baseline Road, Suite 103
 4   Mesa, AZ 85206
     Tel: (602) 244-1520
 5   Fax: (602) 267-9394
 6   Steve@mitchellspeights.com
     Sam@mitchellspeights.com
 7
     Attorneys for Plaintiff Tucson Medical Center
 8
 9                      IN THE UNITED STATES DISTRICT COURT
10                            FOR THE DISTRICT OF ARIZONA
11
12    TUCSON MEDICAL CENTER, a                            No. 4:18-cv-00532-JGZ
      corporation,
13                 Plaintiff,                            PLAINTIFF’S EMERGENCY
14                                                       MOTION TO REMAND AND
             v.                                          FOR SANCTIONS
15
      PURDUE PHARMA L.P., et al.,
16
17                     Defendants.
18
19          Plaintiff Tucson Medical Center (sometimes referred to as “Plaintiff” or “TMC”),
20   by and through undersigned counsel, hereby moves, pursuant to 28 U.S.C. § 1447(c), for
21   this action to be remanded to Pima County Superior Court, and for Plaintiff to be awarded
22   its costs and expenses (including attorney fees) incurred as a result of the removal of this
23   action. For the reasons stated below, the motion should be granted.
24                                   I.     INTRODUCTION
25          On October 5, 2018, the Court entered an order (the “Stay Order”) staying a
26   substantially similar earlier-filed action (the “First Action”) brought by TMC, pending
27   consideration by the JPML of whether the action would be transferred to the MDL Court.

                                                  1
       Case 4:18-cv-00532-RCC Document 6 Filed 10/30/18 Page 2 of 7




 1   On October 8, 2018, TMC voluntarily dismissed the First Action. On October 9, 2018,
 2   TMC commenced this action. In the four (4) intervening days between the entry of the
 3   Stay Order and the commencement of this action, some things changed, and some remained
 4   the same.
 5          What has changed is quite substantial. Unlike in the First Action, (1) Plaintiff has
 6   not brought claims against McKesson Corp., which, in addition to distributing products to
 7   commercial purchasers, distributes pharmaceutical products through a federal contract (the
 8   “PPV Contract”) with the Veterans Administration (in which certain other federal agencies,
 9   including the Indian Health Service, also participate), and (2) Plaintiff has disclaimed
10   claims arising from distributions through the PPV Contract. This action has not been, and
11   cannot be, removed on the basis of “federal officer” jurisdiction – it has been removed only
12   on the basis of federal question jurisdiction. There is, accordingly, no plausible basis for
13   federal jurisdiction under 28 U.S.C. § 1442(a)(1) nor is there any particularly novel issue
14   presented by this motion.
15          What has not changed since we were last before the Court is that the federal courts
16   have still unanimously rejected the baseless argument again asserted by the Defendants
17   that federal question jurisdiction arises from the state law claims asserted in this action.

18   The Defendants still cannot cite a single decision in their favor.

19          It is time to put an end to the Defendants’ gamesmanship, and to shut down their

20   removal assembly line. The Defendants cannot be said to be litigating this issue in good

21   faith, having failed repeatedly in courts across the country. Plaintiff should be awarded its

22   costs and expenses (including attorney fees) incurred as a result of the removal.

23                                            II. ARGUMENT

24          A. There Is No Federal Subject Matter Jurisdiction and This Action Must Be
               Remanded
25
            “[R]emoval is entirely a creature of statute” and, as such it is “to be strictly
26
     construed.” Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002); see also Boggs
27


                                                   2
         Case 4:18-cv-00532-RCC Document 6 Filed 10/30/18 Page 3 of 7




 1   v. Lewis, 863 F.2d 662, 663 (9th Cir. 1988) (courts shall strictly construe the removal
 2   statute against removal jurisdiction); Takeda v. Northwestern Nat’l Life Ins. Co., 765 F.2d
 3   815, 818 (9th Cir. 1985) (same). There is a “strong presumption” against removal based on
 4   a purported federal question, and “[f]ederal jurisdiction must be rejected if there is any
 5   doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564,
 6   566 (9th Cir. 1992) (citations omitted). 1 This is a different analysis than that applicable to
 7   removal under the “federal officer” statute, under which greater deference is given to the
 8   allegations of the removing defendant.2
 9          In the First Action, the Court entered the Stay Order principally out of reluctance to
10   enter a decision arguably at odds with (or at least, distinguishing) a decision3 rendered by
11   the MDL Court denying motions to remand actions brought by two Indian tribes that were
12   removed under the somewhat novel “federal officer” theory. That consideration is simply
13   inapplicable in this action. Plaintiff has not sued McKesson, and has disclaimed any claims

14   arising from the PPV. Complaint, ¶¶ 781-82. There is no allegation by any removing

15   defendant of a “federal officer” basis for federal jurisdiction.     Here, Defendants’ only

16   alleged basis for federal jurisdiction is the “federal question” theory that has been

17   universally rejected by the Courts. The “federal question” issue is not novel and is not in

18   dispute, and resolving it will not create any possibility of inconsistent determinations.

19          Defendants still cannot cite a single decision adopting their baseless “federal
     question” argument. To the contrary, the courts have unanimously and repeatedly rejected
20
     the efforts by pharmaceutical manufacturers and distributors to characterize state law
21
22   1
       As such, the removing “defendant always has the burden of establishing that removal is
23   proper.” Id. And, any uncertainty or doubt as to the right of removal shall be resolved in
     favor of remand. Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009); see
24   also Bertrand v. Aventis Pasteur Laboratories, Inc., 226 F.Supp.2d 1206, 1210 (D. Ariz.
     2002) (ambiguities are resolved in favor of remand); IBEW, Local Union 640 v. Dueck,
25   148 F.Supp.2d 955, 958 (D. Ariz. 2000) (same)
     2
       See Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006) (“[T]he
26   Supreme Court has mandated a generous interpretation of the federal officer removal
     statute ever since [its enactment]: ‘It scarcely need be said that such measures are to be
27   liberally construed . . ..’”).
     3
       In re National Opiate Litig., 2018 WL 4203535 (N.D. Ohio Sept. 4, 2018).

                                                   3
         Case 4:18-cv-00532-RCC Document 6 Filed 10/30/18 Page 4 of 7




 1   claims related to the opioid crisis as presenting a “federal question,” and have remanded
 2   such actions back to state court.
 3          The decision in City of Granite City, Ill. v. AmerisourceBergen Drug Corp., No.
 4   18-CV-1367 (S.D. Ill. July 13, 2018) (Exhibit A) is illustrative. Defendants had removed
 5   the case, filing exactly the same notice of removal, word for word4, that was filed in this
 6   action. The district court remanded the action to state court, sua sponte, without awaiting
 7   a formal motion to remand. This is just one of a long list of federal district court decisions

 8   rejecting the notion that state law claims (similar to those asserted here) give rise to a

 9   “federal question.”5

10
     4
       See also Exhibits B-F wherein the Defendants filed identical Notices of Removal to that
11   which was filed in this case; all of which were remanded to state-court.
     5
12     See, e.g., In Re: Nat’l Prescription Opiate Litig., MDL No. 2804 [Doc. # 899] (N.D. Ohio
     Aug, 23, 2018) (remanding action brought by the State of Montana to a state court in
13   Montana); Order, County of Anderson v. Rite Aid of South Carolina, Inc., No. 8:18-cv-
     01947, Doc. 44 (D.S.C. Aug. 20, 2018)(denying motion to stay and granting motion to
14   remand); Weber County, Utah v. Purdue Pharma, L.P., 2018 WL 3747846 (D. Utah Aug.
     7, 2018); Uintah County, Utah v. Purdue Pharma, L.P., 2018 WL 3747847 (D. Utah Aug.
15   7, 2018); Order, County of Spartanburg v. Rite Aid of South Carolina, Inc., No. 7:18-cv-
     01799, Doc. 32 (D.S.C. July 27, 2018) (denying motion to stay and granting motion to
16   remand); New Mexico ex rel. Balderas v. Purdue Pharma, L.P., et al., 2018 WL 2942346,
     at *4 (D.N.M. June 12, 2018); Order, County of Greenville v. Rite Aid of South Carolina,
17   Inc., No. 6:18-cv-1085, Doc. 66 (D.S.C. May 21, 2018) (denying motion to stay and
     granting motion to remand); Delaware v. Purdue Pharma L.P., 2018 WL 1942363 (D. Del.
18   Apr. 25, 2018); Anne Arundel Co., Md. v. Purdue Pharma L.P., 2018 WL 1963789 (D.
     Md. Apr. 25, 2018); Memorandum Opinion and Order, County of Van Zandt v.
19   AmerisourceBergen Corporation et al., No. 6:18-cv-00064, Doc. 73 (E.D. Tex. Apr. 16,
     2018) (denying motion to stay and granting motion to remand); Order, Estate of Bruce
20   Brockel v. Purdue Pharma L.P. et al., No. 1:17-cv-000521, Doc. 63 (S. D. Ala. March 29,
     2018); Order, County of Travis v. Purdue Pharma L.P. et al., No. 1:18-cv-00254, Doc. 12
21   (W.D. Tex. March 28, 2018) (denying motion to stay and granting motion to remand); Cty.
     of Falls v. Purdue Pharma L.P., et al., 6:18-cv-00047-RP-JCM, slip op. at 7 (W.D. Tex.
22   Mar. 28, 2018); Order, County of Delta v. Purdue Pharma L.P. et al., No. 4:18-cv-00095,
     Doc. 27 (E.D. Tex. March 22, 2018) (denying motion to stay and granting motion to
23   remand); Order, County of Dallas v. Purdue Pharma L.P. et al., No. 3:18-cv-00426, Doc.
     10 (N.D. Tex. March 7, 2018) (denying motion to stay and granting motion to remand);
24   Brooke Cty. Comm'n, et al. v. Purdue Pharma L.P., et al., 5:18-cv-00009, slip op. at 17
     (N.D. W.Va. Feb. 23, 2018) (granting Motions to Remand in eight cases brought by
25   counties in West Virginia); State of West Virginia ex rel. Morrisey v. McKesson Corp.,
     2017 WL 357307 (S.D. W.Va. Jan. 24, 2018); New Hampshire v. Purdue Pharma, et al.,
26   1:17-cv-00427-PB, slip op. at 11 (D.N.H. Jan. 9, 2018); Cty. of Hopkins v. Endo Health
     Solutions Inc., et al., 4:17-cv-00845-ALM, slip op. at 2 (E.D. Tex. Dec. 20, 2017); Staubus
27   v. Purdue Pharma, L.P., et al., 2:17-cv-122-TAV-CLC, 2017 WL 4767688, at *8 (E.D.
     Tenn. Oct. 20, 2017).

                                                   4
         Case 4:18-cv-00532-RCC Document 6 Filed 10/30/18 Page 5 of 7




 1          Defendants have brought nothing new to the table in this proceeding. Defendants
 2   have simply filed the same boilerplate Notice of Removal that they have been filing across
 3   the country, and losing with, on a regular basis. The result should be no different here6,
 4   and this action should be promptly remanded.
 5          B. The Court Should Award Costs and Expenses Incurred by TMC as a Result
               of the Removal
 6
            28 U.S.C. § 1447(c) provides, in pertinent part, that “[a]n order remanding the case
 7
     may require payment of just costs and any actual expenses, including attorney fees,
 8
     incurred as a result of the removal.” “[T]he standard for awarding fees should turn on the
 9
     reasonableness of the removal.” Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065
10
     (9th Cir.2008). Sanction should be imposed if defendants “had no objectively reasonable
11
     basis for removal.” Sullivan v. Pulte Home Corp., 2010 WL 2573357, at *2 (D. Ariz. June
12
     22, 2010) (citing Patel v. Del Taco, Inc., 446 F.3d 996, 999 (9th Cir.2006)). Courts in this
13
     district have found that an award of attorney’s fees its appropriate under 28 U.S.C. §
14
     1447(c) when “it [wa]s obvious that filing for removal was part of a larger strategy to
15
     forestall state court proceedings.” Wells Fargo Bank, NAv. Corte Freccia I, LLC, 2009 WL
16
     3188424, at *2 (D. Ariz. Sept. 29, 2009). Unlike under Fed. R. Civ. P. 117 and 28 U.S.C.
17
     § 1927,8 the court need not find “bad faith” to require the defendants to pay the plaintiff’s
18
     costs and expenses, as “[a]ttorney fee awards under § 1447(c) are remedial rather than
19
20
21
     6
       Tucson Medical Center incorporates by reference herein its previous Emergency
22   Motion to Remand before the Honorable Judge Raner C. Collins, 4:18-cv-00481-RCC,
23   Doc. No. 7, as additional support to the instant Emergency Motion to Remand.
     7
       “A Rule 11 sanction is appropriate when a pleading is frivolous, i.e., both baseless and
24   made without a reasonable and competent inquiry.” Matter of Pozsga, 158 F.R.D. 435,
     437 (D.Ariz.1994) (citing Townsend v. Holman Consulting Corp., 929 F.2d 1358, 1362
25   (9th Cir.1990) (en banc )).
     8
       28 U.S.C. § 1927 provides that “[a]ny attorney or other person admitted to conduct
26   cases in any court of the United States or any Territory thereof who so multiplies the
     proceedings in any case unreasonably and vexatiously may be required by the court to
27   satisfy personally the excess costs, expenses, and attorneys' fees reasonably incurred
     because of such conduct.”

                                                  5
       Case 4:18-cv-00532-RCC Document 6 Filed 10/30/18 Page 6 of 7




 1   punitive and, therefore, do not require a finding of bad faith.” Moore v. Permanente Med.
 2   Grp., Inc., 981 F.2d 443, 446 (9th Cir. 1992).
 3          Because the removing Defendants have repeatedly removed substantially similar
 4   cases to the federal court with no valid basis, sanctions are warranted. The removing
 5   Defendants’ argument for removal based on 28 U.S.C. §§ 1441 are identical to the
 6   argument that they attempted before other federal courts, and has been consistently rejected
 7   by courts across the country, as noted in Section II(A), supra. There simply is no
 8   “objectively reasonable” basis for removal, and Plaintiff’s costs and expenses (including
 9   attorney fees) should be awarded.
10                                     III.    CONCLUSION
11          For the reasons set forth above, Plaintiff respectfully prays that, pursuant to 28
12   U.S.C. § 1447(c), this action be promptly remanded to Pima County Superior Court and
13   that Plaintiff be awarded its costs and expenses (including attorney fees) incurred as a result
14   of the removal.
15   DATED this 30th day of October, 2018.
16                                                      Respectfully submitted,
17
18                                                      /s/ Steven C. Mitchell
                                                        Steven C. Mitchell (AZ Bar No. 009775)
19
                                                        Samuel F. Mitchell
20                                                      (pro hac vice to be submitted)
                                                        MITCHELL & SPEIGHTS, LLC
21                                                      4854 E. Baseline Road, Suite 103
22                                                      Mesa, AZ 85206
                                                        Tel: (602) 244-1520
23                                                      Fax: (602) 267-9394
                                                        steve@mitchellspeights.com
24                                                      sam@mitchellspeights.com
25
                                                        Linda Singer
26                                                      (pro hac vice to be submitted)
                                                        MOTLEY RICE LLC
27


                                                   6
       Case 4:18-cv-00532-RCC Document 6 Filed 10/30/18 Page 7 of 7




 1                                                     401 9th Street NW
                                                       Suite 1001
 2                                                     Washington, DC 20004
 3                                                     Tel: (202) 386-9626
                                                       Fax: (202) 386-9622
 4                                                     lsinger@motleyrice.com
 5                                                     John W. (“Don”) Barrett
 6                                                     (pro hac vice to be submitted)
                                                       P.O. Box 927
 7                                                     404 Court Square North
                                                       Lexington, MS 39095
 8
                                                       Tel: (662) 834-2488
 9                                                     Fax: (662) 834-2628
                                                       dbarrett@barrettlawgroup.com
10
11
                                  CERTIFICATE OF SERVICE
12
            I hereby certify that on this 30th day of October 2018, I caused the foregoing
13   document to be filed with the Clerk of this Court via the CM/ECF system, which will send
14   a Notice of Electronic Filing to all counsel of record.
15
                                                       /s/ Steven C. Mitchell______
16                                                     Steven C. Mitchell
17
18
19
20
21
22
23
24
25
26
27


                                                   7
